Name: Commission Regulation (EEC) No 2482/86 of 31 July 1986 fixing for the 1986/87 marketing year the estimated production and the abatement to be applied to the subsidy for colza and rape seed
 Type: Regulation
 Subject Matter: production;  cooperation policy;  plant product
 Date Published: nan

 2. 8 . 86 Official Journal of the European Communities No L 212/23 COMMISSION REGULATION (EEC) No 2482/86 of 31 July 1986 fixing for the 1986/87 marketing year the estimated production and the abatement to be applied to the subsidy for colza and rape seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common orga ­ nization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27a (5) thereof, Whereas Article 32a of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oilseeds (3), as last amended by Regulation (EEC) No 2434/86 (4), speci ­ fies the factors which must be fixed in order to imple ­ ment the system of maximum guaranteed quantities ; whereas the estimated production of colza and rape seed and the consequent abatement to be applied to the subsidy should be fixed, for the 1986/87 marketing year, on the basis of the available data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the estimated production of colza and rape seed referred to in the first indent of Article 32a ( 1 ) of Regulation (EEC) No 2681 /83 shall be :  3 200 000 tonnes for the Community as constituted on 31 December 1985,  7 000 tonnes for Spain,  0 tonnes for Portugal . Article 2 For the 1986/87 marketing year, the abatement to be applied to the subsidy for colza and rape seed, as referred to in the third indent of Article 32a ( 1 ) of Regulation (EEC) No 2681 /83, shall be :  0 ECU per 100 kg for the Community as constituted on 31 December 1985,  0 ECU per 100 kg for Spain ,  0 ECU per 100 kg for Portugal . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 266, 28 . 9 . 1983 , p. 22 . 4) OJ No L 210, 1 . 8 . 1986, p. 51 .